Citation Nr: 0712065	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury. 

2.   Entitlement to service connection for residuals of a 
right knee injury, to include as secondary to residuals of a 
left knee injury. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and stress. 

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for 
heartburn/gastroesophageal reflux disease.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for hypertension.  


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1980 to February 
1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that in pertinent part denied entitlement to 
service connection for residuals of a right knee injury, 
residuals of a left knee injury; psychiatric disorder 
described as stress/depression; chronic headaches; 
heartburn/gastroesophageal reflux disease; low back 
disability; tinnitus; and hypertension.  

The veteran commenced an appeal for service connection for a 
heart condition, but he withdrew that appeal during a hearing 
before the undersigned Veterans Law Judge in February 2006. 

Entitlement to service connection for left and right knee 
disorders; an acquired psychiatric disorder, to include 
stress and depression; chronic headaches; a low back 
disability; heartburn/ gastroesophageal reflux disease; and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ).




FINDING OF FACT

Hypertension was not shown during active military service or 
within a year of active military service nor has any 
competent medical evidence tended to relate hypertension to 
active service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate the claim addressed in this decision.  
VA provided notice letters in June and July 2003, which 
informed him of what evidence is needed to substantiate the 
hypertension claim, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter prior to the initial adverse 
decision, as recommended in Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA has not provided an examination to determine the etiology 
of hypertension.  The Court has created a four element test 
to determine whether VA must offer a medical examination.  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The first element addresses whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability.  In this case, there is no medical 
evidence of a diagnosis of hypertension.   
 
The second element looks at whether an event, injury, or 
disease occurred in service, or became manifested during an 
applicable presumption period.  There is no evidence an 
event, injury, or disease that might cause or aggravate 
hypertension during active service.  
 
The third element addresses whether the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or with a service-connected 
disability.  As observed by the Court, this is a low 
threshold requiring only that the evidence "indicates" that 
there "may" be a nexus between the two.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  In this case, no symptom of hypertension was 
recorded during or since active service.  The veteran 
testified that hypertension arose during active service and 
then again in 2000; however, the service medical records 
(SMRs) reflect normal blood pressure readings throughout 
active service.  

Finally, the fourth examination element addresses whether 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  VA medical 
evidence is negative for hypertension and a private medical 
report that the veteran submitted in May 2003 reflects no 
hypertension.  In June 2000, a private physician noted 
"stress/anxiety/hyperventilation", which the veteran might 
have mistaken for hypertension.  His blood pressure readings 
that day were 130/86 and 128/84.  Thus, the Board need not 
obtain an opinion addressing whether an in-service event 
caused hypertension and the Board's conclusion in this matter 
does not involve substituting its own medical opinion for 
that of a medical professional.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at § 3.307 and § 3.309 are accorded special consideration.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as any endocrinopathy, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection also requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran must demonstrate an approximate balance 
of positive and negative evidence in order to prevail.  To 
deny a claim, the Board must find a preponderance of evidence 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Hypertension has not been shown at any time.  The SMRs do not 
reflect hypertension or any abnormal blood pressure reading 
(140/90 or higher).  A VA examination report of January 2004 
does not mention any hypertension.  Although the veteran 
testified that hypertension was shown in the year 2000, this 
is not supported by any medical report.  There is no 
competent evidence of hypertension during active service or 
within a year of active service and no competent evidence 
tends to relate hypertension with active military service.  

Although the veteran attributes hypertension to active 
service, he is not a trained medical professional.  Lay 
statements are competent evidence with regard to descriptions 
of symptoms of disease or disability or an injury, but when 
the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
hypertension is therefore denied.  


ORDER

Service connection for hypertension is denied.  





REMAND

Left Knee 

The veteran contends that a left knee injury during active 
service has led to osteoarthritis.  An SMR notes a slip and 
fall accident resulting in left patellofemoral pain syndrome.  
In January 2004, A VA physician's assistant determined that 
there was painful motion of the left knee, mild crepitus, and 
early osteoarthritis, but then commented that because there 
had been no treatment since active service, it was unlikely 
the current left knee disorder was caused by active service.  
The veteran testified in February 2006, however, that the 
left knee was surgically drained in 1988 by Dr. Doss at Alton 
Orthopaedics.  Thus, the veteran has sought left knee 
treatment since active service.

The RO requested and received private medical records from 
Alton Medical Center, Ltd; however, the RO requested records 
dated from 1999, which does not appear to include claimed 
treatment in 1988.  Moreover, it is not clear that Alton 
Medical Center, Ltd is the same firm as Alton Orthopaedics.  
VA should attempt to get 1988 treatment records for the left 
knee from Alton Orthopaedics and then obtain a medical nexus 
opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  

Right Knee 

The veteran contends that a right knee injury during active 
service and/or favoring the left knee has led to 
osteoarthritis of the right knee.  An SMR notes right knee 
strain due to a slip and fall accident.  In January 2004, A 
VA physician's assistant determined that there was painful 
motion of the right knee, mild crepitus, and early 
osteoarthritis, but did not comment on the etiology.  VA's 
duty to assist includes obtaining a medical opinion where 
necessary.  38 U.S.C.A. § 5103A.  




An Acquired Psychiatric Disorder 

VA psychiatry outpatient treatment reports suggest 
psychiatric symptoms that the veteran attributes to military 
service.  He has not been examined by VA to determine the 
nature and etiology of any mental disorder.  The duty to 
assist includes obtaining this information.  38 U.S.C.A. 
§ 5103A.  

Chronic headaches

The veteran claims that incapacitating headaches began during 
active service.  He testified that Dr. Van Dorn of Alton 
Medical Center related those headaches to active service; 
however, the physician's records do not reflect that fact.  
The claims file reflects that an impression of migraine 
headaches has been given by VA in July 2003 and at other 
times.  Prior to adjudication, it would be helpful if VA 
obtained a medical opinion addressing the nature and etiology 
of these claimed headaches.  

Heartburn/Gastroesophageal Reflux Disease

VA outpatient treatment reports note complaint of frequent 
nausea and acid reflux.  The veteran testified that gastric 
symptoms date back to active service.  Prior to adjudication, 
it would be helpful if an examination and opinion concerning 
the nature and etiology of any gastric abnormality was 
obtained.  

Tinnitus

The veteran testified that he had significant noise exposure 
during active service, which he feels caused or aggravated 
his ear ringing.  Prior to adjudication, it would be helpful 
if VA examined the veteran to obtain a complete history and 
an opinion concerning the nature and etiology of his claimed 
tinnitus.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App.473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
issue(s) on appeal.

2.  The AOJ should attempt to obtain any 
medical records of left knee treatment 
received by the veteran in 1988 or 1989 
from Alton Orthopaedics.  If records are 
unavailable, please have the provider so 
indicate.

3.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review.  All special 
studies or tests deemed necessary by the 
examiner are to be accomplished.  The 
physician should elicit a history of knee 
and back trauma and related symptoms from 
the veteran and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to each knee and 
to the low back?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  For any right knee disability 
that is unlikely to be unrelated to 
active service, is it nevertheless 
at least as likely as not that it 
was caused or aggravated by the left 
knee disability?  

IV.  For any low back disability 
that is unrelated to active service, 
is it at least as likely as not that 
it was caused or aggravated by the 
left knee disability?  

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

4.  The AOJ should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination by a 
psychiatrist.  All indicated tests and 
studies should be undertaken.  The claims 
file should be made available to the 
examiner for review.  The examiner should 
elicit a complete history of psychiatric 
symptoms from the veteran, and answer the 
following:

I.  What is the current Axis I 
diagnosis or diagnoses?

II.  For each psychiatric diagnosis 
offered, is it at least as likely as 
not (50 percent or greater 
probability) that this disability 
had its onset in active service or 
is otherwise related to active 
service?  

III.  The examiner should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

5.  The AOJ should make arrangements for 
the veteran to be afforded a neurological 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of his chronic headaches.  The 
claims file should be made available to 
the physician for review.  All indicated 
tests and studies should be undertaken.  
The physician should elicit a complete 
history of symptoms from the veteran and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to his headaches?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

6.  The AOJ should make arrangements for 
the veteran to be afforded an examination 
by an appropriate specialist, to 
determine the nature and etiology of 
claimed heartburn and gastroesophageal 
reflux disease.  The claims file should 
be made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of gastric complaints and answer 
the following:

I.  What is the current diagnosis or 
diagnoses relative to heartburn and 
gastroesophageal reflux disease?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

7.  The AOJ should arrange for an ear-
nose-throat (ENT) specialist to review 
the pertinent evidence and obtain a 
complete history of symptoms from the 
veteran, examine him, and determine the 
nature and etiology of tinnitus.  The ENT 
specialist should address whether it is 
at least as likely as not (50 percent or 
greater probability) that tinnitus was 
caused by active service.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason. 

8.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


